Exhibit 10.1
 
MODIFICATION OF LOAN DOCUMENTS


This Modification of Loan Documents (“Modification”) is made this 18th day of
April 2011, to be effective as of April 16, 2011, between BancTrust Financial
Group, Inc., an Alabama corporation (the “Borrower”) and FDIC as Receiver for
Silverton Bank, N.A., f/k/a The Bankers Bank, Atlanta, Georgia, (“Receiver”)
whose address is 7777 Baymeadows Way West, Jacksonville, FL  32256.


WHEREAS, on May 1, 2009, Silverton Bank, National Association f/k/a The Bankers
Bank (the "Institution"), was closed by the Comptroller of the Currency and the
Federal Deposit Insurance Corporation was appointed as Receiver of the
Institution.  Upon such appointment, the Receiver succeeded to all rights,
titles, powers, and privileges of the Lender pursuant to 12 U.S.C.
1821(d)(2)(A).


WHEREAS, the Institution made a loan to Borrower and Borrower executed and
delivered to Institution a Promissory Note dated October 16, 2007, in the
original principal amount of Thirty Eight Million Dollars ($38,000,000.00); as
further modified and amended from time to time (collectively, the “Note”).


WHEREAS, to secure payment of the Note, Borrower executed and delivered to
Institution a Loan Agreement dated October 16, 2007; modified by First Amendment
to Loan Agreement dated October 28, 2009; and further modified by Second Loan
Modification Agreement dated November 10, 2010 as further modified and amended
from time to time (collectively, the “Loan Agreement”) wherein Borrower granted
Institution a security interest in the following:


100% of the issued and outstanding shares of capital stock owned or hereafter
acquired by borrower in BankTrust, an Alabama banking corporation and BankTrust,
a Florida banking corporation.


WHEREAS, Borrower and Receiver desire to amend and modify the terms of the Note
and Loan Agreement (collectively, the “Loan Documents”).


NOW THEREFORE, in consideration of the mutual promises and agreements exchanged,
the parties agree to modify and amend the Loan Documents as follows:


 
1.
Recitals. Parties acknowledge and agree that the Recitals set forth above are
true and accurate and are incorporated into this Modification.



2.      Unpaid Principal Balance.  The current unpaid principal balance due and
payable under the Note is Twenty Million Dollars ($20,000,000.00).


3.      Principal Curtailment.  The principal reduction due date shall be
extended from April 16, 2011 to January 1, 2012. Borrower shall pay a principal
curtailment in the sum of Ten Million Dollars ($10,000,000.00) (“Principal
Curtailment”) on or before January 1, 2012, in cash by wire transfer of
immediately available funds.  Notwithstanding this extended Principal
Curtailment due date, Borrower agrees to pay the full Principal Curtailment
amount prior to the January 1, 2012 due date, at such time the Borrower
completes an equity raise sufficient to enable the Principal Curtailment and
regulatory approval is provided, if such approval occurs prior to the  Principal
Curtailment due date. If Borrower fails to satisfy the full Principal
Curtailment on or before January 1, 2012, the loan shall become immediately due
and payable.
 
 
 

--------------------------------------------------------------------------------

 
 
4.      Interest.  Effective April 16, 2011, the interest calculated on the
unpaid principal balance will be at an annual interest rate equal to LIBOR plus
5%.  This interest rate will remain in effect until January 1, 2012, or until
the date the Principal Curtailment is made, whichever date is earlier.  Upon
receipt of the Principal Curtailment, the interest rate per annum shall be equal
to LIBOR plus 4.5%


 
5.
Quarterly Payments.  Borrower shall continue to make quarterly interest only
payments beginning on April 16 2011, and continuing on the same day of each
quarter through and including October 16, 2011 as referenced in the Loan
Documents.



On January 1, 2012, accrued but unpaid fees, charges and interest, if any, shall
be added to and become part of the principal balance evidenced by the Note and
secured by the other Loan Documents.  The unpaid principal balance due and
payable under the Note as of January 1, 2012, shall be re-capitalized to include
all past due amounts and the remaining unpaid principal balance will be
re-amortized over a twenty two (22) month period.


Commencing on January 1, 2012, and continuing on the same day of each quarter
through and including April 1, 2013, Borrower shall make principal payments in
the amount of One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00)
plus all accrued and unpaid interest through the date of each such principal
payment.  Accrued but unpaid fees, charges and interest, if any, shall be added
to and become part of the principal evidenced by the Note and secured by the
other Loan Documents.  Borrowers will pay all outstanding principal plus accrued
and unpaid interest, fees and charges on April 16, 2013.


 
6.
Maturity Date.  The Maturity Date shall remain April 16, 2013.



7.      Final Payment.  In addition to the monthly payments herein described,
Borrower will pay a final lump sum payment at Maturity Date for all principal
and accrued interest not yet paid, together with any other unpaid amounts under
the Note.


8.  Indebtedness.  Borrower understands and agrees that this Modification does
not, in any way, constitute a full satisfaction, payment or discharge of
Borrower’s indebtedness to Receiver under the Loan Documents.


9.      Collateral.  Prior to the Principal Curtailment, existing collateral
consisting of 100% of the issued and outstanding shares of capital stock owned
or hereafter acquired by borrower in BankTrust, an Alabama banking corporation
and successor by merger to BankTrust, a Florida banking corporation, shall
remain as collateral for the loan.  Upon receipt of the Principal Curtailment
referenced in Section 3 of this Modification, the collateral shall be released
and immediately exchanged for Ten Million Dollars ($10,000,000.00) in cash to be
held in an escrow account.  The escrow account shall be held with an escrow
agent that is determined to be satisfactory to Borrower and Receiver.  Receiver
shall review the escrow agreement and if, in Receiver’s sole discretion, it is
satisfactory, then Receiver shall provide written acceptance of such escrow
agreement, and only then shall the transfer and substitution of collateral
occur.
 
 
 

--------------------------------------------------------------------------------

 
 
10.      Rights and Remedies.  Borrower understands and agrees that all the
rights and remedies, stipulations, and conditions contained in the Loan
Documents relating to default in the making of payments shall also apply to
default in the making of payments pursuant to the modified terms hereunder.


11.      Covenants and Stipulations.  Borrower understands and agrees that all
covenants, agreements, stipulations, and conditions in the Loan Documents shall
be and remain in full force and effect, except as herein modified, and none of
the Borrower’s obligations or liabilities under the Loan Documents shall be
diminished or released by any provisions hereof, nor shall this Modification in
any way impair, diminish, or affect any of Receiver’s rights under or remedies
on the Loan Documents, whether such rights or remedies arise thereunder or by
operation of law.  Borrower reaffirms all obligations and promises under the
original Loan Documents (and any other modification(s) to the Loan Documents or
promises, including those expressly modified herein, made with respect to the
loan), and agrees to be bound by all of those obligations and promises, without
limitations or defense.  Any defense thereto, whether known or unknown, is
hereby waived by Borrower, and the Borrower acknowledges that Receiver is
entitled to and has relied upon such waiver in order to consent to this
amendment.


12.      Rights of Recourse.  Borrower further understands and agrees that all
rights of recourse to which Receiver is presently entitled against any property
or any other persons in any way obligated for, or liable on, the Loan Documents
are expressly reserved by Receiver.  Except as modified herein, the Loan
Documents referred to above (all of the terms of which are incorporated herein
by reference) are hereby extended, reinstated, reaffirmed and rerecorded as of
this date for all purposes under law and shall remain in full force and effect.


13.      Costs and expenses.  All costs and expenses incurred by Receiver in
connection with this Modification, including recording fees and attorney’s fees,
shall be paid by the Borrower.


14.      Release of Liability.  Except as contained herein, Borrower absolutely
and unconditionally releases Receiver from all known and unknown liabilities,
claims, causes of action, and demands of any kind or nature, whether matured or
unmatured, which the Borrower has against Receiver by reason of or in respect to
any act, cause, matter or thing whatsoever, including, but not limited to any
act or action, matter, cause or thing related to or arising out of the subject
matter of the Loan Documents, or any other instrument related thereto; and
Borrower hereby releases, acquits and discharges any and all such liabilities,
claims, causes of action, demands and rights.


15.      Counterparts.  This Modification may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  This Modification may be
executed by facsimile or other electronic transmittal of signed documents.
 
 
 

--------------------------------------------------------------------------------

 
 
16.      Applicable Law.  This Agreement will be governed by and construed and
enforced in accordance with the laws of the United States of America, and to the
extent that federal law fails to supply a rule of decision, the laws of the
State of Alabama.


17.      Entire Agreement.  This Agreement constitutes the entire Agreement of
the parties as to its subject matter and all prior agreements, written or oral,
as to such subject matter are merged herein.




This is a Modification to an existing Note and there are no new borrowers.


EACH BORROWER ACKNOWELDGES HAVING READ ALL THE PROVISIONS OF THIS MODIFICATION
OF PROMISSORY NOTE AND LOAN AGREEMENT AND EACH BORROWER AGREES TO ITS TERMS.
 
 
 
 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Modification on the
date first written above.
 
FEDERAL DEPOSIT INSURANCE
 
WITNESSES:
CORPORATION, as Receiver for
   
SILVERTON BANK, N.A.
   
f/k/a The Bankers Bank
         
By: Midland Loan Services, a division of PNC
   
Bank, National Association, as attorney-in-fact
   
for the FDIC as Receiver for Silverton Bank, N.A.
   

 

 
By:
/s/ Kevin C. Donahue    
/s/ Scott Dunkley
 
Name:
 
 
Name:
Scott Dunkley  
Title:
 
 
Title:
AVP Loan Servicing  
 
         
 
   
 
   
 
   
Name:
 

 
BORROWER:
BANCTRUST FINANCIAL GROUP, INC.
 

 
By:
/s/ W. Bibb Lamar, Jr.    
/s/ Henry F. O’Connor III
 
Name:
W. Bibb Lamar, Jr.  
Name:
Henry F. O’Connor III
 
Title:
President/CEO        
 
     
/s/ F. Michael Johnson
 
 
   
Name:
F. Michael Johnson

 
 
 
 

 
By:
     
 
 
Name:
   
Name:
 
 
Title:
         
 
     
 
 
 
   
Name:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENTS
         
STATE OF KANSAS
 
§
   
§
COUNTY OF JOHNSON
 
§

 
This instrument was acknowledged before me on the 21st day of April, 2011, by
Kevin C. Donahue, of Midland Loan Services, a division of PNC Bank, National
Association, as attorney-in-fact for the Federal Deposit Insurance Corporation,
as Receiver for SILVERTON BANK, N.A. on behalf of said entity who is personally
known to me or who has produced a driver’s license as identification.
 

 
/s/ Trisha L. Lake
 
Notary Public, State of Kansas
 
Print Name: Trisha L. Lake
     
My Commission Expires: 8/14/2013

 
STATE OF ALABAMA
 
§
   
§
COUNTY OF MOBILE
 
§

 
This instrument was acknowledged before me on the 18th day of April 2011, by W.
Bibb Lamar, Jr. (name), President & CEO (title) of BancTrust Financial Group,
Inc. who is personally known to me or who has produced a driver’s license as
identification.
 

 
/s/ Dorothy S. Quackenbush
 
Notary Public, State of Alabama
 
Print Name: Dorothy S. Quackenbush
     
My Commission Expires: 5/16/11

 
STATE OF ____________
 
§
   
§
COUNTY OF ___________
 
§

 
This instrument was acknowledged before me on the       day of April 2011, by
________________________________(name), ______________________________(title) of
BancTrust Financial Group, Inc. who is personally known to me or who has
produced a driver’s license as identification.
 

 
_____________________________
 
Notary Public, State of __________
 
Print Name:____________________
     
My Commission Expires: _________